DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed September 8, 2021. Claims 1 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 8, 9, and 12 of U.S. Patent No. 10,229,661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variations in wording are present claims 7, 7, 8, 9, and 12 of U.S. Patent No. 10,229,661 B2 are narrower in scope and therefore anticipate all of the claimed limitations required of claims 1, 3, and 5 – 7 of the instant application, see claims 7, 7, 8, 9, and 12 of U.S. Patent No. 10,229,661 B2 which respectively anticipate claims 1, 3, and 5 – 7 of the instant application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,229,661 B2 in view of Miyajima (US 2012/0118127 A1), hereinafter Miyajima, and Saperston (US 2009/0260506 A1), hereinafter Saperston, as presented below in the prior art rejection. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Miyajima and Saperston with claim 7 of U.S. Patent No. 10,229,661 B2 thus meeting all of the required claimed limitations since the features incorporated from Miyajima and Saperston provide for the benefit of reducing “a user's sense of discomfort during reproduction at the connections between musical composition sections in the musical composition created in the remix (hereinafter, referred to as a remixed,” Miyajima [0054].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyajima (US 2012/0118127 A1), hereinafter Miyajima, and Saperston (US 2009/0260506 A1), hereinafter Saperston.

Claim 1: Miyajima discloses an adaptive music playback system (see Miyajima FIGS. 2 and 19) comprising: a sensor system that stores user activity information (see at least, “In addition, the acceleration sensor 110 is a sensor which detects acceleration generated in accordance with the movement of the user,” Miyajima [0073]); and a composition system comprising at least a first computer system, wherein the first computer system comprises one or more processors and memory storing computer-executable instructions, that when executed by the one or more processors, causes the composition system (see Miyajima FIGS. 2 and 19, Miyajima [0154] – [0162]) to: play a song (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]), the song comprising a plurality of song segments (see at least, “FIG. 7 is an explanatory diagram for illustrating a configuration of a target musical composition section list according to the embodiment,” Miyajima [0028], “index 0 music ID 2,” “index 1 music ID 2,”FIG. 7, “music composition 2,” Miyajima FIG. 6); determine, based on data obtained from the sensor system, a user activity level (see at least, “In addition, when the acceleration information detected by the acceleration sensor 110 is used, the parameter setting unit 102 converts the acceleration information input from the acceleration sensor 110 into tempo information (a value or a range of tempo) and sets the designated tempo based on the tempo information. The acceleration sensor 110 can output the time-series data of the acceleration reflecting the tempo of jogging or walking of the user. Therefore, it is possible to detect the tempo of the movement of the user by analyzing the time-series data and extracting cycles and the like of the change in the acceleration,” Miyajima [0081]); determine target musical criteria corresponding to the user activity level while a first song segment is being played (see at least, “Even when the parameter setting unit 102 sets the designated tempo which temporally changes in accordance with the detection result of the acceleration sensor 110, the mixing and reproducing unit 105 reproduces the musical composition section at the designated tempo in the same manner. With such a configuration, it becomes possible to mix and reproduce musical compositions at the tempo matched with the exercise program or mix and reproduce musical compositions at the tempo matched with the user's movement in real time,” Miyajima [0133]); and adjust the first song segment to achieve the target musical criteria (see at least, “The decoder 1051 is for decoding the musical composition data D3 corresponding to the targeted section. In addition, the time stretch unit 1052 is for making the tempo of the musical composition data D3 corresponding to the targeted section to synchronize with the designated tempo. Then, the pitch shift unit 1053 is for changing the key of the musical composition data D3 corresponding to the targeted section,” Miyajima [0114], “First, the musical composition data D3 corresponding to the targeted section is read from the musical composition data D3 stored on the storage apparatus 101 by the decoder 1051. Then, the decoder 1051 decodes the read musical composition data D3. The musical composition data D3 decoded by the decoder 1051 is input to the time stretch unit 1052. When the decoded musical composition data D3 is input, the time stretch unit 1052 makes the tempo of the input musical composition data D3 synchronize with the designated tempo. The musical composition data D3 with a tempo adjusted to the designated tempo is input to the pitch shift unit 1053. When the musical composition data D3 with the designated tempo is input, the pitch shift unit 1053 changes the key of the input musical composition data D3, if necessary. The musical composition data D3 with the key changed by the pitch shift unit 1053, if necessary, is input to the mixing unit 1057,” Miyajima [0115]).
Miyajima does not disclose a plurality of audio tracks and selectively modifying audio tracks of the first song segment. However, Saperston discloses a similar method for controlling the tempo of a periodic conscious human physiological activity. Saperston further discloses a plurality of audio tracks (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019]) and selectively modifying audio tracks of the first song segment (see at least, “FIG. 3 is a flowchart depicting another embodiment 30 of the method of the present invention which includes preparing 32 a prerecorded music track having a base tempo for output by a base track playback device. The method further includes enhancing 34 a secondary musical component of the base track having a secondary, activity tempo different from the primary or dominant tempo of the base track, but at the same time conforming with a target frequency of at least one conscious, periodic human physiological activity. A rhythmic track generation device can identify, isolate, enhance and amplify the secondary component in the base track to provide an enhanced secondary rhythm track, which is then configured 36 with the prerecorded music track in an audio mixing device for playback by a human participant interested in the target frequency,” Saperston [0058], “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first segment of Miyajima to include the plurality of audio tracks as taught by Saperston thereby allowing for selective modification of the audio tracks as taught by Saperston thereby providing the advantage of “allowing the participant to use any item of prerecorded music as background music, with the rhythmic musical track providing the activity tempo for performing the activity superimposed on top of the prerecorded music. Regardless of the form, genre or tempo of the background prerecorded music, the existence of the rhythmic musical track in the foreground provides the appropriate motivation and sound cues for performing the activity at the proper frequency. Thus, the restriction that the base track of prerecorded music have a base tempo proximate to the desired frequency of the activity is not applicable to the present invention,” Saperston [0025], when matching the user’s exercise rhythm in Miyajima (see at least, Miyajima [0008]).

Claim 3: Miyajima and Saperston discloses the adaptive music playback system of claim 1, wherein the computer-executable instructions, when executed, causes the composition system to adjust the song by: selectively playing one or more audio tracks of the first song segment based on a set of composition rules (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019], “Under those circumstances, the base track can be speed adjusted and phase synchronized with the rhythmic musical track in a way such that the base tempo harmonically conforms to the activity tempo, such as ½x, 1/3x, or ¼x the activity tempo, or 2x, 3x, or 4x the activity tempo. The base track can also be speed and phase adjusted so that the base tempo matches, or is 1x, the activity tempo,” Saperston [0022] “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]).

Claim 4: Miyajima and Saperston discloses the adaptive music playback system of claim 1, wherein the computer-executable instructions, when executed, causes the composition system to play the adjusted first song segment (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]).

Claim 5: Miyajima and Saperston discloses the adaptive music playback system of claim 1, wherein the composition system is housed within at least one of a mobile device or a digital media player (see at least, “In addition, the hardware can be arbitrarily configured, and a mobile information terminal such as a personal computer, a mobile phone, a PHS, a PDA, and the like, a game machine or various information appliances are included therein. Here, the above PHS is an abbreviation of Personal Handy-phone System. In addition, the above PDA is an abbreviation of Personal Digital Assistant,” Miyajima [0154]).

Claim 6: Miyajima and Saperston discloses the adaptive music playback system of claim 1, wherein the composition system communicates with the sensor system via wireless communication (see at least, “The communication unit 926 is a communication device which is connected to the network 932, and is a wired or wireless LAN, Bluetooth (registered trademark), a communication card for WUSB, a router for optical communication, a router for ADSL, a modem for various kinds of communication, or the like, for example. The network 932 to which the communication unit 926 connects is configured by network connected in a wired or wireless manner, and is the Internet, LAN for one's home, infrared communication, visible light communication, broadcasting, satellite communication, or the like for example. Here, the above LAN is an abbreviation of Local Area Network. In addition, the above WUSB is an abbreviation of Wireless USB. Moreover, the above ADSL is an abbreviation of Asymmetric Digital Subscriber Line,” [0162], external connection of “Acceleration Sensor 110,” FIG. 2, where external devices are “connected to the musical composition reproducing apparatus 100 via the Internet, WAN (Wide Area Network), LAN (Local Area Network), another communication line, or a connection cable,” Miyajima [0070]).

Claim 7: Miyajima and Saperston discloses the adaptive music playback system of claim 1, wherein the target musical criteria comprises one or more of a song key, a song pitch, a song loudness, or a song tempo (see at least, “As shown in FIG. 1, metadata includes key scale information, lyric information, instrument information, melody information, chord information, beat information, and the like, for example. However, a part of the lyric information, instrument information, melody information, and the like is omitted in some cases. In addition, metadata may include information such as the mood of the musical composition, the category to which the musical composition belongs, and the like,” Miyajima [0057]).

Claim 8: Miyajima discloses a method of adjusting playback of audio information, comprising: playing a song (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]) comprising a plurality of song segments (see at least, “FIG. 7 is an explanatory diagram for illustrating a configuration of a target musical composition section list according to the embodiment,” Miyajima [0028], “index 0 music ID 2,” “index 1 music ID 2,”FIG. 7, “music composition 2,” Miyajima FIG. 6); determining, by a computing device and based on data obtained from one or more sensors, a user activity level (see at least, “In addition, when the acceleration information detected by the acceleration sensor 110 is used, the parameter setting unit 102 converts the acceleration information input from the acceleration sensor 110 into tempo information (a value or a range of tempo) and sets the designated tempo based on the tempo information. The acceleration sensor 110 can output the time-series data of the acceleration reflecting the tempo of jogging or walking of the user. Therefore, it is possible to detect the tempo of the movement of the user by analyzing the time-series data and extracting cycles and the like of the change in the acceleration,” Miyajima [0081]); determining, by the computing device and while a first song segment is being played, target musical criteria corresponding to the determined user activity level (see at least, “Even when the parameter setting unit 102 sets the designated tempo which temporally changes in accordance with the detection result of the acceleration sensor 110, the mixing and reproducing unit 105 reproduces the musical composition section at the designated tempo in the same manner. With such a configuration, it becomes possible to mix and reproduce musical compositions at the tempo matched with the exercise program or mix and reproduce musical compositions at the tempo matched with the user's movement in real time,” Miyajima [0133]); and adjusting the first song segment to achieve the target musical criteria by selectively modifying audio tracks of the first song segment (see at least, “The decoder 1051 is for decoding the musical composition data D3 corresponding to the targeted section. In addition, the time stretch unit 1052 is for making the tempo of the musical composition data D3 corresponding to the targeted section to synchronize with the designated tempo. Then, the pitch shift unit 1053 is for changing the key of the musical composition data D3 corresponding to the targeted section,” Miyajima [0114], “First, the musical composition data D3 corresponding to the targeted section is read from the musical composition data D3 stored on the storage apparatus 101 by the decoder 1051. Then, the decoder 1051 decodes the read musical composition data D3. The musical composition data D3 decoded by the decoder 1051 is input to the time stretch unit 1052. When the decoded musical composition data D3 is input, the time stretch unit 1052 makes the tempo of the input musical composition data D3 synchronize with the designated tempo. The musical composition data D3 with a tempo adjusted to the designated tempo is input to the pitch shift unit 1053. When the musical composition data D3 with the designated tempo is input, the pitch shift unit 1053 changes the key of the input musical composition data D3, if necessary. The musical composition data D3 with the key changed by the pitch shift unit 1053, if necessary, is input to the mixing unit 1057,” Miyajima [0115]).
Miyajima does not disclose a plurality of audio tracks and selectively modifying audio tracks of the first song segment. However, Saperston discloses a similar method for controlling the tempo of a periodic conscious human physiological activity. Saperston further discloses a plurality of audio tracks (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019]) and selectively modifying audio tracks of the first song segment (see at least, “FIG. 3 is a flowchart depicting another embodiment 30 of the method of the present invention which includes preparing 32 a prerecorded music track having a base tempo for output by a base track playback device. The method further includes enhancing 34 a secondary musical component of the base track having a secondary, activity tempo different from the primary or dominant tempo of the base track, but at the same time conforming with a target frequency of at least one conscious, periodic human physiological activity. A rhythmic track generation device can identify, isolate, enhance and amplify the secondary component in the base track to provide an enhanced secondary rhythm track, which is then configured 36 with the prerecorded music track in an audio mixing device for playback by a human participant interested in the target frequency,” Saperston [0058], “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first segment of Miyajima to include the plurality of audio tracks as taught by Saperston thereby allowing for selective modification of the audio tracks as taught by Saperston thereby providing the advantage of “allowing the participant to use any item of prerecorded music as background music, with the rhythmic musical track providing the activity tempo for performing the activity superimposed on top of the prerecorded music. Regardless of the form, genre or tempo of the background prerecorded music, the existence of the rhythmic musical track in the foreground provides the appropriate motivation and sound cues for performing the activity at the proper frequency. Thus, the restriction that the base track of prerecorded music have a base tempo proximate to the desired frequency of the activity is not applicable to the present invention,” Saperston [0025], when matching the user’s exercise rhythm in Miyajima (see at least, Miyajima [0008]).

Claim 10: Miyajima and Saperston discloses the method according to claim 8, wherein adjusting the first song segment further comprises: selectively playing one or more audio tracks in the first song segment based on a set of composition rules (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019], “Under those circumstances, the base track can be speed adjusted and phase synchronized with the rhythmic musical track in a way such that the base tempo harmonically conforms to the activity tempo, such as ½x, 1/3x, or ¼x the activity tempo, or 2x, 3x, or 4x the activity tempo. The base track can also be speed and phase adjusted so that the base tempo matches, or is 1x, the activity tempo,” Saperston [0022], “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]).

Claim 11: Miyajima and Saperston discloses the method according to claim 8, further comprising: playing the adjusted first song segment (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]).

Claim 12: Miyajima and Saperston discloses the method according to claim 8, wherein the target musical criteria comprises one or more of a song key, a song pitch, a song loudness, or a song tempo (see at least, “As shown in FIG. 1, metadata includes key scale information, lyric information, instrument information, melody information, chord information, beat information, and the like, for example. However, a part of the lyric information, instrument information, melody information, and the like is omitted in some cases. In addition, metadata may include information such as the mood of the musical composition, the category to which the musical composition belongs, and the like,” Miyajima [0057]).

Claim 13: Miyajima and Saperston discloses the method according to claim 8, wherein the computing device comprises one of a mobile device or a digital media player (see at least, “In addition, the hardware can be arbitrarily configured, and a mobile information terminal such as a personal computer, a mobile phone, a PHS, a PDA, and the like, a game machine or various information appliances are included therein. Here, the above PHS is an abbreviation of Personal Handy-phone System. In addition, the above PDA is an abbreviation of Personal Digital Assistant,” Miyajima [0154]).

Claim 14: Miyajima and Saperston discloses the method according to claim 8, wherein the computing device communicates with the one or more sensors via wireless communication (see at least, “The communication unit 926 is a communication device which is connected to the network 932, and is a wired or wireless LAN, Bluetooth (registered trademark), a communication card for WUSB, a router for optical communication, a router for ADSL, a modem for various kinds of communication, or the like, for example. The network 932 to which the communication unit 926 connects is configured by network connected in a wired or wireless manner, and is the Internet, LAN for one's home, infrared communication, visible light communication, broadcasting, satellite communication, or the like for example. Here, the above LAN is an abbreviation of Local Area Network. In addition, the above WUSB is an abbreviation of Wireless USB. Moreover, the above ADSL is an abbreviation of Asymmetric Digital Subscriber Line,” [0162], external connection of “Acceleration Sensor 110,” FIG. 2, where external devices are “connected to the musical composition reproducing apparatus 100 via the Internet, WAN (Wide Area Network), LAN (Local Area Network), another communication line, or a connection cable,” Miyajima [0070]).

Claim 15: Miyajima discloses an apparatus comprising: one or more processors; and memory storing computer executable instructions that, when executed by the one or more processors, cause the apparatus (see Miyajima FIGS. 2 and 19, Miyajima [0154] – [0162]) to: play a song (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]), the song comprising a plurality of song segments (see at least, “FIG. 7 is an explanatory diagram for illustrating a configuration of a target musical composition section list according to the embodiment,” Miyajima [0028], “index 0 music ID 2,” “index 1 music ID 2,”FIG. 7, “music composition 2,” Miyajima FIG. 6); determine, based on data obtained from one or more sensors, a user activity level (see at least, “In addition, when the acceleration information detected by the acceleration sensor 110 is used, the parameter setting unit 102 converts the acceleration information input from the acceleration sensor 110 into tempo information (a value or a range of tempo) and sets the designated tempo based on the tempo information. The acceleration sensor 110 can output the time-series data of the acceleration reflecting the tempo of jogging or walking of the user. Therefore, it is possible to detect the tempo of the movement of the user by analyzing the time-series data and extracting cycles and the like of the change in the acceleration,” Miyajima [0081]); determine target musical criteria corresponding to the user activity level while a first song segment is being played (see at least, “Even when the parameter setting unit 102 sets the designated tempo which temporally changes in accordance with the detection result of the acceleration sensor 110, the mixing and reproducing unit 105 reproduces the musical composition section at the designated tempo in the same manner. With such a configuration, it becomes possible to mix and reproduce musical compositions at the tempo matched with the exercise program or mix and reproduce musical compositions at the tempo matched with the user's movement in real time,” Miyajima [0133]); and adjust the first song segment to achieve the target musical criteria (see at least, “The decoder 1051 is for decoding the musical composition data D3 corresponding to the targeted section. In addition, the time stretch unit 1052 is for making the tempo of the musical composition data D3 corresponding to the targeted section to synchronize with the designated tempo. Then, the pitch shift unit 1053 is for changing the key of the musical composition data D3 corresponding to the targeted section,” Miyajima [0114], “First, the musical composition data D3 corresponding to the targeted section is read from the musical composition data D3 stored on the storage apparatus 101 by the decoder 1051. Then, the decoder 1051 decodes the read musical composition data D3. The musical composition data D3 decoded by the decoder 1051 is input to the time stretch unit 1052. When the decoded musical composition data D3 is input, the time stretch unit 1052 makes the tempo of the input musical composition data D3 synchronize with the designated tempo. The musical composition data D3 with a tempo adjusted to the designated tempo is input to the pitch shift unit 1053. When the musical composition data D3 with the designated tempo is input, the pitch shift unit 1053 changes the key of the input musical composition data D3, if necessary. The musical composition data D3 with the key changed by the pitch shift unit 1053, if necessary, is input to the mixing unit 1057,” Miyajima [0115]).
Miyajima does not disclose a plurality of audio tracks and selectively modifying audio tracks of the first song segment. However, Saperston discloses a similar method for controlling the tempo of a periodic conscious human physiological activity. Saperston further discloses a plurality of audio tracks (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019]) and selectively modifying audio tracks of the first song segment (see at least, “FIG. 3 is a flowchart depicting another embodiment 30 of the method of the present invention which includes preparing 32 a prerecorded music track having a base tempo for output by a base track playback device. The method further includes enhancing 34 a secondary musical component of the base track having a secondary, activity tempo different from the primary or dominant tempo of the base track, but at the same time conforming with a target frequency of at least one conscious, periodic human physiological activity. A rhythmic track generation device can identify, isolate, enhance and amplify the secondary component in the base track to provide an enhanced secondary rhythm track, which is then configured 36 with the prerecorded music track in an audio mixing device for playback by a human participant interested in the target frequency,” Saperston [0058], “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first segment of Miyajima to include the plurality of audio tracks as taught by Saperston thereby allowing for selective modification of the audio tracks as taught by Saperston thereby providing the advantage of “allowing the participant to use any item of prerecorded music as background music, with the rhythmic musical track providing the activity tempo for performing the activity superimposed on top of the prerecorded music. Regardless of the form, genre or tempo of the background prerecorded music, the existence of the rhythmic musical track in the foreground provides the appropriate motivation and sound cues for performing the activity at the proper frequency. Thus, the restriction that the base track of prerecorded music have a base tempo proximate to the desired frequency of the activity is not applicable to the present invention,” Saperston [0025], when matching the user’s exercise rhythm in Miyajima (see at least, Miyajima [0008]).

Claim 17: Miyajima and Saperston discloses the apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to adjust the song by causing: selectively playing one or more audio tracks of the first song segment based on a set of composition rules (see at least, “The activity is controlled when the participant performs the periodic physiological event, movement or process in timing with the beat of a rhythmic musical track having a recognizable activity tempo corresponding to a target frequency for the activity. The rhythmic musical track is overlaid on a base track of prerecorded music that is desirable or pleasurable to the human participant, and which can have its own base tempo. The two tracks are then simultaneously played together using a combined-output player to provide the user with both a desirable musical composition and a predetermined activity tempo to which he can match his movements or other physiological processes,” Saperston [0019], “Under those circumstances, the base track can be speed adjusted and phase synchronized with the rhythmic musical track in a way such that the base tempo harmonically conforms to the activity tempo, such as ½x, 1/3x, or ¼x the activity tempo, or 2x, 3x, or 4x the activity tempo. The base track can also be speed and phase adjusted so that the base tempo matches, or is 1x, the activity tempo,” Saperston [0022] “In another aspect of the present invention, the program can signal a desired increase in activity intensity by raising the loudness level of the rhythmic musical during that interval. Changes to intensity levels can also be communicated by modifying the beat sequences, rhythmic sounds or the timbre of the rhythmic musical track while maintaining the same activity tempo,” Saperston [0045], “When modifying the tempo of the base track of pre-recorded music, the base track playback device can be speed adjustable, and either the audio mixing device or rhythmic track generation device can provide a feedback signal to the base track playback device for controlling its speed,” Saperston [0054]).

Claim 18: Miyajima and Saperston discloses the apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to play the adjusted first song segment (see at least, “[1-2: Configuration of Musical Composition Reproducing Apparatus 100] Next, description will be given of a musical composition reproducing apparatus 100 capable of remixing a plurality of musical compositions in a seamless manner with the use of above metadata. This musical composition reproducing apparatus 100 is for reproducing remixed musical composition by extracting musical composition sections suitable for remix from among a plurality of musical compositions and joining the extracted musical composition sections in a seamless manner,” Miyajima [0068]).

Claim 19: Miyajima and Saperston discloses the apparatus of claim 15, wherein the apparatus communicates with the one or more sensors via wireless communication (see at least, “The communication unit 926 is a communication device which is connected to the network 932, and is a wired or wireless LAN, Bluetooth (registered trademark), a communication card for WUSB, a router for optical communication, a router for ADSL, a modem for various kinds of communication, or the like, for example. The network 932 to which the communication unit 926 connects is configured by network connected in a wired or wireless manner, and is the Internet, LAN for one's home, infrared communication, visible light communication, broadcasting, satellite communication, or the like for example. Here, the above LAN is an abbreviation of Local Area Network. In addition, the above WUSB is an abbreviation of Wireless USB. Moreover, the above ADSL is an abbreviation of Asymmetric Digital Subscriber Line,” [0162], external connection of “Acceleration Sensor 110,” FIG. 2, where external devices are “connected to the musical composition reproducing apparatus 100 via the Internet, WAN (Wide Area Network), LAN (Local Area Network), another communication line, or a connection cable,” Miyajima [0070]).

Claim 20: Miyajima and Saperston discloses the apparatus of claim 15, wherein the target musical criteria comprises one or more of a song key, a song pitch, a song loudness, or a song tempo (see at least, “As shown in FIG. 1, metadata includes key scale information, lyric information, instrument information, melody information, chord information, beat information, and the like, for example. However, a part of the lyric information, instrument information, melody information, and the like is omitted in some cases. In addition, metadata may include information such as the mood of the musical composition, the category to which the musical composition belongs, and the like,” Miyajima [0057]).

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652